Fourth Court of Appeals
                               San Antonio, Texas
                                     February 1, 2017

                                   No. 04-16-00524-CR

                                Steven Phillip CHERRY,
                                        Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

                From the 226th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2015CR6408
                         Honorable Sid L. Harle, Judge Presiding

                                         ORDER

    In accordance with this court’s opinion of this date, this appeal is DISMISSED FOR
WANT OF JURISDICTION.

      It is so ORDERED on February 1, 2017.


                                             _____________________________
                                             Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 1st day of February, 2017.

                                             _____________________________
                                             Keith E. Hottle, Clerk